Case 2:17-cr-00697-SJO Document 163 Filed 09/06/19 Page 1 of 10 Page ID #:2598



Daniel Flint
525 N. Tryon, Suite 1600
Charlotte, NC 28202
(704) 904-8469
info@flint-law.com


                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA
                                     WESTERN DIVISION


UNITED STATES OF AMERICA,
                                                             Case No. CR-17-00697-SJO


                       Plaintiff,

v.

DANIEL FLINT,

                  Defendant.
____________________________________

     REPLY TO PLAINTIFF’S RESPONSE TO DEFENDANT’S PETITION FOR WRIT OF
                ERROR CORAM NOBIS OR MOTION FOR NEW TRIAL

       NOW COMES Defendant, Daniel C. Flint (“Mr. Flint”), and for his reply to Plaintiff’s

response to Mr. Flint’s pro se Petition for Writ of Error Coram Nobis or Motion for New Trial,

Mr. Flint states as follows:

I. REPLY TO PLAINTIFF’S INTRODUCTION

       The only argument of substance made in the government’s “Introduction” is:

               Neither the FBI nor the United States Attorney’s Office manipulated
               or altered the recording of [Mr. Flint]’s FBI interview. See
               Declaration of Wesley Williams (“Williams Decl.”), ¶ 4 (“The
               recordings of [Mr. Flint]’s interview were not altered or manipulated
               in any way”). Thus, the FPD’s office did not provide ineffective
               representation by refusing to file a frivolous claim. (Dkt. No. 162,
               p.3)


                                                1
Case 2:17-cr-00697-SJO Document 163 Filed 09/06/19 Page 2 of 10 Page ID #:2599



       With all the power – all the money – all the resources – and all the lawyers available to

the United States Government – this was the best response it could come up with. A self-serving

affidavit from the very individual who potentially edited the audio; swearing to the fact that the

audio wasn’t edited.


       The government’s response contains no forensic evidence to prove the absence of

manipulation; no forensic evidence to prove the Event was the result of equipment malfunction;

and no forensic evidence to prove the Event was not the product of content manipulation – i.e.

the product of intentional deletion. In other words, aside from this empty-conclusory statement,

the government does not dispute the Expert’s conclusion that: “To a reasonable degree of expert

confidence, the reviewed recording is found to be a manipulated representation of the facts as

they occurred.” (Dkt. No. 158, p.12).

II. MR. FLINT’S PETITION IS NOT PROCEDURALLY BARRED


       After realizing it could not challenge Mr. Flint’s Petition on a substantive level, the

government argues:

               Under clearly established law, a writ of coram nobis is a “highly
               unusual remedy” that is available only to “attack an unconstitutional
               or unlawful conviction in cases when the petitioner already has fully
               served a sentence.” Telink, Inc. v. United States, 24 F.3d 42, 45 (9th
               Cir. 1994) (emphasis added).
       As anticipated, the government attempts to avoid taking responsibility for its’ intentional

obstruction of justice by arguing that Mr. Flint is procedurally barred from bringing this petition.

Here, the government cites Telink and makes the exact argument Mr. Flint preemptively

addressed in his original Petition, in which he expressly discusses Telink. (Dkt. No. 158, p.10).




                                                 2
Case 2:17-cr-00697-SJO Document 163 Filed 09/06/19 Page 3 of 10 Page ID #:2600



Mr. Flint hereby incorporates those arguments and respectfully requests this Honorable Court

consider the same.

       Although Mr. Flint will not rehash the same arguments raised in his Petition, a few points

on this issue must be made. First, the government does not dispute Mr. Flint’s contention the

Supreme Court has never held that coram nobis relief is only available after sentencing. (Dkt.

No. 158, p.10). With this regard, the government cites no opinion by the Supreme Court which

indicates coram nobis relief is available only after a sentence. Instead, the government cites

footnote 1 from a 2013 Supreme Court decision, which states in its entirety:

               A petition for a writ of coram nobis provides a way to collaterally
               attack a criminal conviction for a person, like Chaidez, who is no
               longer "in custody" and therefore cannot seek habeas relief under 28
               U.S.C. § 2255 or § 2241. See United States v. Morgan, 346 U.S.
               502, 507, 510–511, 74 S.Ct. 247, 98 L.Ed. 248 (1954). Chaidez and
               the Government agree that nothing in this case turns on the
               difference between a coram nobis petition and a habeas petition, and
               we assume without deciding that they are correct.
                              Chaidez v. United States, 133 S.Ct. 1103, 185 L. Ed.
                              2d 149, 568 U.S. 342 (2013)


       Thus, nothing in the Chaidez decision indicates that a petition for coram nobis may only

be brought after completions of a sentence. Furthermore, the seminal Supreme Court decision on

this issue – United State v. Morgan, 346 U.S. 502, 505, 74 S.Ct. 247, 98 L.Ed. 248 (1954) –

makes clear that coram nobis relief is appropriate in this instance:

               [F]ederal courts should act in doing justice if the record makes plain
               a right to relief.
                                                                       Id. at 505.

               There are few cases where the power to consider a motion for coram
               nobis relief has been denied.
                                                                   Id. at 510




                                                 3
Case 2:17-cr-00697-SJO Document 163 Filed 09/06/19 Page 4 of 10 Page ID #:2601



               The writ of coram nobis was available at common law to correct
               errors of fact. It was allowed without limitation of time for facts that
               affect the 'validity and regularity' of the judgment, and was used in
               both civil and criminal cases.
                                                                       Id. at 507

               Where it cannot be deduced from the record whether counsel was
               properly waived, we think, no other remedy being then available and
               sound reasons existing for failure to seek appropriate earlier relief,
               this motion in the nature of the extraordinary writ of coram nobis
               must be heard by the federal trial court. Otherwise a wrong may
               stand uncorrected which the available remedy would right.
                                                     Id. at 512 (emphasis added)


       Consequently, and for the reasons explained at length in Mr. Flint’s original Petition,

coram nobis relief is appropriate and necessary in this case.

III. THE GOVERNMENT DID MANIPULATE EVIDENCE

       The government provides no evidence, nor argument, to indicate that the audio in

question was not manipulated. Instead, the government tries to muddy-the-waters by making

conclusory statements about Mr. Flint and what they believe to be his true intent and/or

knowledge. The government continues to make these allegations despite having read Mr. Flint’s

sentencing brief, which includes a great number of letters from individuals who indicate that Mr.

Flint was provided the diplomatic identification card from his law school professor and past

mentor – i.e. he did not manufacture the same.

       Included in the sentence brief was a letter of support from Keith Creagh, the former

Director of Michigan’s Department of Natural Resources and Cabinet Member to the former

Governor of Michigan, Rick Snyder. Here, Director Creagh states: “I will not forget when we

were ‘at camp’ in the Upper Peninsula of Michigan and Dan announced that he had received

diplomatic credentials” – i.e. Mr. Flint received the credentials from another. With this regard, if,


                                                  4
Case 2:17-cr-00697-SJO Document 163 Filed 09/06/19 Page 5 of 10 Page ID #:2602



as the government is clearly trying to imply, Mr. Flint knew he was engaging in some illegal

conduct, why on earth would he bring this alleged illegal conduct to the attention of the person

who is literally the second most powerful government official in the State of Michigan? The

question is rhetorical – as is whether the government deleted portions of Mr. Flint’s FBI

interview and presented the same to the jury.

IV. MR. FLINT’S RULE 33 MOTION IS PROPER

       The government argues that Mr. Flint’s Rule 33 motion must be denied “because all of

the underlying facts relevant to his present allegations of newly discovered evidence were within

his knowledge at the time of trial and could have been substantiated with the exercise of

reasonable diligence, the evidence is not newly discovered.” (Dkt. No. 162, p.7)(citations and

quotations omitted). However, the government fails to recognize that Mr. Flint’s counsel refused

to act on the information provided. Thus, his counsel made it impossible for Mr. Flint to act with

any diligence, let alone reasonable diligence. The government’s argument is without merit.

       Next, the government argues:

               The purported “new evidence” is not material to the issues at trial.
               That a portion of [Mr. Flint]’s recorded interview contains an
               alleged nine millisecond change in frequency does not alter the
               evidence presented at trial in any way.
                                                         (Dkt. No. 162, p.8)

       For the reasons stated in Mr. Flint’s original petition, this statement could not be farther

from the truth. Without rehashing those arguments, Mr. Flint will simply state that the deleted

audio began milliseconds after the conclusion of clip 7 played at trial – the materiality of the

deleted evidence is more than obvious.




                                                  5
Case 2:17-cr-00697-SJO Document 163 Filed 09/06/19 Page 6 of 10 Page ID #:2603
 PAGE 23 - FULL TRANSCRIPT (ANALYISED BY EXPERT)      TRANSCRIPT OF CLIP 7 - EXHIBIT 53(A) ADMITED AT TRIAL
 Line No.| SPEAKER |        TRANSCRIPTION             SPEAKER                   TRANSCRIPTION
           But you never, but wait--You’ve never been      But you never, but wait--You've never been
   2 RM: turned away from a screening checkpoint?     RM turned away from a screening checkpoint?
   3 DF: For?                                         DF For?
   5 RM: For not wanting your bag to be screened.     RM For not wanting your bag to be screened.
   7 DF: Not that I recall.                           DF Not that I recall.
   9 RM: OK.                                          RM Okay.
  11 DF: No.                                          DF No.
  13 RM: When was the last time you tried to fly?
  15 DF: Today.
  17 RM: Before today?
  18                   LOCATION OF "THE EVENT" AS DETERMINED BY AUDIO FORENSIC EXPERT
  19 UM: [UI] and see if we can get this screened.



        Next, the government argues that Mr. Flint “could have had the file analyzed by his

‘expert’ in the ten months leading up to trial.” (Dkt. No. 162, p.9). However, the government

cites no authority as to why this should form a basis for denial of Mr. Flint’s petition nor motion.

Furthermore, the government admits it did not produce the audio clips it intended to play at trial

until “October 10, 2018.” (Dkt. 162, p.7). With this regard, Mr. Flint informed Mr. Harbaugh

about the manipulation on October 14, 2018 – four days after the government identified what

portion of the audio they would introduce at trial. The government’s argument that Mr. Flint

should have tested the evidence earlier is without merit.

        The government also argues that Mr. Flint “could have also analyzed the audio file after

his conviction (October 2018) and before he filed his first motion for judgment of acquittal in

March 2019. His failure to do so provides an independent basis to deny the motion.” (Dkt.162,

p.9). Here, the government fails to realize that Mr. Flint was in the process of doing obtaining

new counsel, as his current counsel refused to test the clearly manipulated evidence.

V. MR. FLINT’S CLAIM OF INEFFECTIVE ASSISTANCE OF COUNSEL

        It is true that ineffective assistance of counsel “claims normally should be raised in

habeas corpus proceedings, which permit counsel to develop a record as to what counsel did,


                                                     6
Case 2:17-cr-00697-SJO Document 163 Filed 09/06/19 Page 7 of 10 Page ID #:2604



why it was done, and what, if any, prejudice resulted.” U.S. v. McKenna, 327 F.3d 830, 845 (9th

Cir., 2003)(quotations and citations omitted). However, there are two exceptions in which direct

review of such claims is appropriate: (1) when the record “is sufficiently developed to permit

review and determination of the issue, or (2) when the legal representation is so inadequate that it

obviously denies a defendant his Sixth Amendment right to counsel.” Id.

        In our case, the relevant facts have been adequately developed and are raised in Mr.

Flint’s original petition. In addition, the facts raised in Mr. Flint’s original petition clearly

indicate that Mr. Flint’s legal representation was so inadequate that he was obviously denied his

Sixth Amendment right to counsel. Thus, this Honorable Court may properly hear Mr. Flint’s

ineffective assistance of counsel argument.

        With this regard, the government argues that “the rules of evidence and binding case law

bar the use of jury’s statements to attack the jury’s verdict as [Mr. Flint] does here.” (Dkt. 162,

p.10). Here, the government claims:

                Under Federal Rule of Evidence 606, the Court “may not receive a
                juror’s affidavit or evidence of a juror’s statement” about, among
                other things, “the jury’s deliberations” or “any juror’s mental
                process concerning the verdict.
                                                              (Dkt. 162, p.10-11)



        In support, the government cites Warger v. Shauers, 135 S. Ct. 521, 528 (2014) in

support of its’ claim that “because the post-verdict discussions are ‘evidence of a juror’s

statement’ about jury deliberations, the government requests that the Court not consider it when

evaluating [Mr. Flint]’s motion.” (Dkt. 162, p. 11). However, as is typical for this government, it

only cites the portion of the holding in Warger that is in-line with its’ false claim that evidence of



                                                    7
Case 2:17-cr-00697-SJO Document 163 Filed 09/06/19 Page 8 of 10 Page ID #:2605



the jury’s statements cannot be considered. In reality, the Warger decision, and Rule 606 for that

matter, actually state:

               During an inquiry into the validity of a verdict, evidence about any
               statement made or incident that occurred during the jury's
               deliberations is inadmissible. Rule 606(b)(1). The Rule contains
               three specific exceptions—allowing testimony about whether (A)
               extraneous prejudicial information was improperly brought to the
               jury's attention; (B) an outside influence was improperly brought to
               bear on any juror; or (C) a mistake was made in entering the verdict
               on the verdict form. Rule 606(b)(2).
                                       Warger v. Shauers, 135 S.Ct. 521, 525, 190
                                       L.Ed.2d 422 (2014) (citation omitted).

       In other words, “a juror cannot testify as to how the jury arrived at its verdict unless it did

so under the influence of extraneous prejudicial information.” Krantz v. McCormick, 990 F.2d

1258 (9th Cir., 1993). “Generally speaking, information is deemed ‘extraneous’ if it derives

from a source “external” to the jury.” Warger v. Shauers, 135 S.Ct. 521, 529, 190 L.Ed.2d 422

(2014). As a result, the jury testimony is not excluded because the jury arrived at its’ verdict

“under the influence of extraneous prejudicial information” – i.e. the manipulated audio

evidence.

VI. CLOSING


       The government’s response contains no forensic evidence to prove the absence of

manipulation; no forensic evidence to prove the Event was the result of equipment malfunction;

and no forensic evidence to prove the Event was not the product of content manipulation – i.e.

the product of intentional deletion.

       Moreover, the government’s affidavit indicates that the recording was not a complete

recording of Mr. Flint’s FBI interview – a fact the government has never disclosed until now.

This alone is proof that the government presented both the jury and this Honorable Court with an

                                                  8
Case 2:17-cr-00697-SJO Document 163 Filed 09/06/19 Page 9 of 10 Page ID #:2606



audio file that was “an incomplete representation of the facts as they occurred.” (Dkt. 158,

p.12).

         Moreover, the only thing the affidavit presented by the government establishes (assuming

it is truthful) is that Mr. Williams uploaded the audio clips to the FBI system, which then got sent

to the US Attorney’s office. It does not indicate that the US Attorney’s office did not edit the

same. Thus, the affidavit is of no significance what-so-ever. Finally, more important than what

the government did say, is what it did not say:

   1. The government does not deny that it destroyed the original audio;

   2. The government does not deny that the Expert found an Event that “cannot result from
      normal file handling or compression, nor from an audible event;” (Dkt. 158, p.12)

   3. The government does not deny that the Event “is not a natural occurrence;” (Dkt. 158,
      p.11)

   4. The government does not deny that the Event is “consistent with editing;” (Id.)

   5. The government does not deny that “the existence of the Event is fact, and its audio
      profile is inconsistent with known types of equipment malfunction;” (Id. at 12)

   6. The government does not deny that “it is possible to create the Event audio profile
      through audio editing manipulation;” (Id.)

   7. The government does not deny that “content manipulation is more likely than that of
      questionable content;” (Id.)

   8. The government does not deny that “the audio begins in the middle of someone’s
      sentence” – i.e. a portion of the conversation has been deleted; (Id. at 13)

   9. The government does not deny that “Mr. Flint’s answer to Agent Marriott’s question is
      inexplicably gone;” (Id. at 23)

   10. The government does not deny that it “cannot establish the absence of material deletions
       or alterations because the original has been destroyed;” (Id. at 28)

   11. The government does not deny that the deleted audio “begins immediately after the
       conclusion of audio clip 7 (played twice for the Jury) and clip 7’s transcript (published to
       the Jury); (Id. at 30)

                                                  9
Case 2:17-cr-00697-SJO Document 163 Filed 09/06/19 Page 10 of 10 Page ID #:2607




    12. The government does not deny that “the audio cannot be authenticated because the
        government cannot identify who the relevant speakers are;” (Id. at 31)

    13. The government cannot does not deny that, by deleting the original recording, it made it
        impossible for the Expert to definitively (or with a high degree of certainty) prove that
        the audio was manipulated;” and finally, (Id. at 26)

    14. The government does not deny that, “to a reasonable degree of expert confidence, the
        reviewed recording is found to be a manipulated representation of the facts as they
        occurred.” (Id. at 26)

         THEREFORE, Defendant, Daniel C. Flint, respectfully asks this Honorable Court to

 Grant his Petition for a Writ of Error Coram Nobis, vacate the Jury’s guilty verdict, and dismiss

 all charges against him or grant an evidentiary hearing to address the issues presented.

        In the alternative, Defendant respectfully requests that this Honorable Court Grant his

 Rule 33 Motion, vacate the Jury’s guilty verdict, and Order a new trial be held or grant an

 evidentiary hearing to address the issues presented.

                                                        Respectfully Submitted,

                                                        /s/ Daniel C. Flint

                                                        The Law Offices of Daniel C Flint, P.C.
                                                        Daniel C. Flint, Esq. (50,000)
                                                        525 N. Tryon, Suite 1600
                                                        Charlotte, NC 28202
                                                        (704) 904-8469

                                                        Dated: September 5, 2019




                                                 10
